Title: To George Washington from Brigadier General Enoch Poor, 23 April 1778
From: Poor, Enoch
To: Washington, George



Sir
[Valley Forge] Apriel 23d 1778

Your Exellency having been pleased to Submit to the Consideration of the General officers three plans of Operation for the ensuing Campain, one the Attempting the recovery of Philadelphia, another an enterprize against New York, the third to remain quiet waiting the motions of the Enemy—I am of Opinion that the Attempting to recover Philadelphia would be attended with many Difficulties and would require a larger force than Can be Supplied with Provisions, to attempt it by Storm I think too hazardus an undertaking and by regular Approaches or by Blockade I think they may Defend it as long as their Provisions last as they have 4 or 5 miles between their redouts and the

mouth of Schuylkill—third plan of remaining Quiet in Camp I would Explode—I think the 2 plan of forming an enterprize against New York to be the most ellijeble, and for this purpus the troops from the States east of the Delaware River, would in my Opinion be fully Sufficient for the Interprize, whilst those of the Southward of Delaware with the Militia might Cover the Country and Secure our Stores here, as I am entirely unaquainted at New York and the differant posts held by the Enemy Cant print out the mode for atact but must leave that part to those who are better acquainted. I am Sir your most obedt and Very Humble Servt

Enoch Poor

